Exhibit 10.13(N)

TENTH AMENDMENT

TO SEARCH AND ADVERTISING SERVICES AND SALES AGREEMENT

This Tenth Amendment to Search and Advertising Services and Sales Agreement
(this “Tenth Amendment”) is entered into to be effective as of March 23, 2015
(“Tenth Amendment Effective Date”) by and between Yahoo! Inc., a Delaware
corporation (“Yahoo!”) and Microsoft Corporation, a Washington corporation
(“Microsoft”).

WHEREAS, Yahoo! and Microsoft are parties to that certain Search and Advertising
Services and Sales Agreement, entered into as of December 4, 2009, as amended
(collectively, the “Agreement”);

WHEREAS, Yahoo! and Microsoft desire to further amend the Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

1. Definitions. Capitalized terms used but not defined herein have the same
meanings given in the Agreement.

2. Other Termination Rights. Section 19.3.4(a) of the Agreement is amended as
follows:

 

  •   The first sentence of Section 19.3.4(a) of the Agreement is hereby deleted
and replaced in its entirety with the following, “During the 60-day period
following the fifth anniversary of the Commencement Date, if the trailing
12-month average of Yahoo!’s RPS for its primary United States Yahoo! Properties
is less than [*]% of Google’s trailing 12-month estimated average RPS then
Yahoo! may terminate this Agreement. Any termination by Yahoo! within the 60-day
period specified herein shall be deemed to have been made as of [*] for purposes
of determining the trailing 12-month average of Yahoo!’s RPS for its primary
United States Yahoo! Properties and Google’s trailing 12-month estimated average
RPS.”

 

  •   The second sentence of Section 19.3.4(a) is amended by replacing the word
“sentence” with the word “sentences.”

3. Miscellaneous. This Tenth Amendment will be governed and construed, to the
extent applicable, in accordance with the laws of the State of New York, without
regard to its conflict of law principles. This Tenth Amendment may be executed
in multiple textually identical counterparts, each of which constitutes an
original and all of which collectively shall constitute one and the same
instrument. This Tenth Amendment may be amended or modified

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and

Exchange Commission. Confidential treatment has been requested with respect to
omitted portions.

 

1



--------------------------------------------------------------------------------

only by a written agreement executed by an authorized representative of each
party. This Tenth Amendment binds the parties hereto and their respective
personal and legal representatives, successors, and permitted assigns. Except as
expressly set forth herein, the Agreement remains in full force and effect and
this Tenth Amendment does not alter, amend or change any of the other terms or
conditions set forth in the Agreement. To the extent of any conflict between
this Tenth Amendment and any provisions of the Agreement, this Tenth Amendment
shall control with respect to the subject matter hereof.

4. IN WITNESS WHEREOF, the parties, by their duly authorized representatives,
have executed this Tenth Amendment as of the Tenth Amendment Effective Date.

 

YAHOO! INC. MICROSOFT CORPORATION By:

/s/ Marrisa A. Mayer

By:

/s/ Frederik van der Kooi

Name:  Marissa A. Mayer Name:  Frederik van der Kooi Title: CEO Title: VP
Advertising Date: 3/23/15 Date: 3/23/15

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and

Exchange Commission. Confidential treatment has been requested with respect to
omitted portions.

 

2